Exhibit 10.17

SERVICE- VESTING

Restricted Stock Unit Award Notification

 

To:

 

<<Fname>> <<Lname>>

<<email>>

Employee ID:

  <<ID>>

From:

  KLA-Tencor Executive Team

Subject:

  Restricted Stock Unit Grant

Congratulations! We are pleased to inform you that the Board of Directors has
granted to you an award of Restricted Stock Units under the KLA-Tencor
Corporation 2004 Equity Incentive Plan (the “EIP4 Equity Plan”). Subject to the
provisions of the EIP4 Equity Plan and the Restricted Stock Unit Agreement, the
principal features of this award are as follows:

 

Date of Grant:

[DATE]

 

Award Number:

<<NUM>>

 

Number of Restricted Stock Units Awarded:

<<Shares>>

Each Restricted Stock Unit represents the right to receive one share of
KLA-Tencor Corporation common stock upon the satisfaction of the applicable
vesting requirements set forth below.

 

Vesting Schedule:

You shall vest in 50% of the Restricted Stock Units upon your continuation in
Service Provider status through [2-YEAR ANNIVERSARY OF GRANT DATE], and you
shall vest in the remaining 50% upon your continuation in Service Provider
status through [4-YEAR ANNIVERSARY OF GRANT DATE].

Vesting in your Restricted Stock Units will cease immediately upon your
termination of Service Provider status for any reason, including pursuant to a
reduction-in-force.

The issuance of shares of KLA-Tencor Corporation common stock upon the vesting
of Restricted Stock Units is subject to compliance with all of the applicable
requirements of all laws or regulations with respect to such units. Neither the
grant of this award nor the vesting schedule alter the terms of your employment,
which remain at-will and subject to termination by KLA-Tencor or you at any
time, with or without cause or notice.

PLEASE BE SURE TO READ THE RESTRICTED STOCK UNIT AGREEMENT, WHICH CONTAINS
SPECIFIC TERMS AND CONDITIONS APPLICABLE TO THIS AWARD. By accepting this award,
you agree and understand that this award is subject to all of the terms and
conditions contained in this Restricted Stock Unit Award Notification, the EIP4
Equity Plan document, and the Restricted Stock Unit Agreement. For copies of the
Restricted Stock Unit Agreement and the EIP4 Equity Plan document, please see
the Employee Stock Services Web-site, which can be accessed through the
KLA-Tencor Intranet site:
http://ktwebdev.kla-tencor.com/treasury/kla_web/sop_features.html

Please consult your individual tax advisors regarding any tax or other
consequences related to your KLA-Tencor RSUs.

THIS MEMO IS YOUR OFFICIAL NOTIFICATION OF THIS AWARD. NO ADDITIONAL
DOCUMENTATION WILL BE SENT TO YOU CONCERNING THIS AWARD.